PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Mitsuzuka, et al.					:
Application No. 16/337,049			            	:       DECISION ON PETITION
Filing Date: December 20, 2019 			:
Attorney Docket No. P190303US00
	                                                           
	

This is a decision on the petition under 37 CFR 1.137(a), filed April 12, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition Under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

The above-identified application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement and pay the issue fee on or before February 4, 2021 as required by the Notice of Allowance and Fee(s) Due, mailed November 4, 2020.  Accordingly, the application became abandoned on February 5, 2021. A Notice of Abandonment was mailed on June 10, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
the required reply,1 
the petition fee, 
a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional, and 
a terminal disclaimer and fee if the application was filed on or before June 8, 1995, or if the application is a design application.  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.2 
 
 The instant petition lacks item(s) (1).  The application became abandoned for failure to timely pay the issue fee.  In an application, abandoned for failure to pay the issue fee or any portion thereof, the must be the payment of the issue fee or any outstanding balance thereof.  See MPEP 711.03(c) (III) (A) (1).  Therefore, the filing of a continuing application under 37 CFR 1.53(b) or a Request for Continued Examination is not a proper reply under 37 CFR 1.137(b) (1).  

Petitioner has not submitted the issue fee for $1200.00 the issue fee due with a petition to revive is the issue fee listed on the Notice of Allowance. An applicant may change the entity status with filing of the petition to revive, if appropriate, but the issue fee must be paid in the amount specified in the notice of allowance.

Applicants and their attorneys or agents are urged to use the Fee(s) Transmittal form (PTOL-85B) provided with the Notice of Allowance when submitting their payments. Unless otherwise directed, all post allowance correspondence should be address Mail Stop Issue Fee.

There is no indication that petitioner has submitted a Part B-Fee(s) Transmittal form (PTOL-85).
Accordingly, if petitioner desires to have the information normally found thereon printed on the patent, the attached blank Fee(s) Transmittal form should be completed and returned to the Publishing Division within ONE MONTH from the mail date of this decision.

The Office acknowledge receipt of the payment of the petition fee of $2100.00 April 12, 2021, and also payment for Request for Continued Examination (RCE) $1360.00 on February 4, 2021. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web3 

Any questions concerning this matter may be directed to Debra Wyatt at (571) 272-3621.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1  In a nonprovisional application abandoned for failure to prosecute, the required reply may be met by the filing of a continuing application.  In an application or patent, abandoned or lapsed for failure to pay the issue fee or any portion thereof, the required reply must be the payment of the issue fee or any outstanding balance thereof.
        2 See MPEP 711.03(c) (III) (C) and (D).  
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).